      Case 1-21-40977-jmm              Doc 15      Filed 04/19/21     Entered 04/19/21 14:39:41




The Law Offices of Avrum J. Rosen, PLLC
Proposed Counsel to M1 Development LLC
38 New Street
Huntington, New York 11743
(631) 423-8527
Avrum J. Rosen, Esq.
Nico G. Pizzo, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                              Chapter 11

        M1 DEVELOPMENT LLC                                          Case No.: 21-40977-jmm

                                    Debtor.
------------------------------------------------------------X

                 DEBTOR=S AFFIDAVIT PURSUANT TO LOCAL RULE 1007


STATE OF NEW YORK                  )
                                   )ss.:
COUNTY OF KINGS                    )

        Rafi Manor, being duly sworn, deposes and says as follows:

        1.       I am the managing member of M1 Development LLC, (the “Debtor”) and own a

99% interest in the Debtor and debtor-in-possession in the above captioned Chapter 11 case. As

such I am fully familiar with the facts and circumstances contained herein. I submit this Affidavit

pursuant to Local Rule 1007-4 for the Local Rules of the Bankruptcy Court for the Eastern District

of New York.

        2.       The Debtor is a limited liability company with its principal place of business in

Brooklyn, New York.

        3.       This case was originally commenced under Chapter 11 of the United States

Bankruptcy Code. There has been no pre-petition creditor’s committee. Annexed hereto as Exhibit

“A” is a list of the 20 largest unsecured claims excluding insiders, including the name, address and




                                                        1
      Case 1-21-40977-jmm           Doc 15     Filed 04/19/21     Entered 04/19/21 14:39:41




the amount of the claim, and an indication of whether such claims are contingent, unliquidated,

disputed or partially secured.

        4.      Indicated on the list of the 20 largest unsecured names are personal guarantees on

the notes and mortgages for several different real properties located in New York State. The nature

of those debts arose when the entities that the Debtor had an ownership interest in purchased real

property and subsequently borrowed a mortgage secured against the real property. Sometimes the

mortgagee required the members of each entity as well as the Debtor to be a corporate guarantor

on the notes and mortgages. Thus, the Debtor executed corporate guarantees on the notes and

mortgages. The entities would then use the loan proceeds to fund construction on the real property

to increase its value with the goal of selling it for a profit.

        5.      The entities would then use the mortgage proceeds to commence construction on

the real property to increase its value with the goal of selling it for a profit. The Debtor’s business

is primarily to buy, develop and sell real property for a profit in this same manner. Additionally,

the Debtor purchases ownership interest in entities that are commencing the same line of work.

        6.      The Debtor’s assets consist of the ownership interest in several LLC entities and

amounts that remain outstanding from the prior sale of the Debtor’s interest in several entities. The

Debtor, along with its managing member, Rafi Manor, are also jointly owed not less than Five

Hundred Thousand dollars ($500,000.00) from the sale of multiple interests in LLC’s. Those

payments were secured by a confession of judgment. An affidavit of default of that confession of

judgment was submitted several months ago to the Supreme Court of New York for entry and has

not yet been entered due to the backlog caused by the Pandemic. The Debtors may remove that

action as well to expedite that entry of judgment if it is not entered soon. The Debtor’s plan of




                                                    2
     Case 1-21-40977-jmm          Doc 15     Filed 04/19/21   Entered 04/19/21 14:39:41




reorganization under Chapter 11 of the Bankruptcy Code resolves around its ownership interest in

three entities and the real property each entity owns.

       7.      First, the Debtor has an ownership interest in Freeman Villa LLC (“Freeman

Villa”). Freeman Villa is the owner of the real property commonly known as 135 Bayard Street,

Brooklyn, New York. In order to secure a loan to develop and sell the condo development,

Freeman Villa executed a note and mortgage against the property to Genesis Capital, LLC

(“Genesis”) and the Debtor agreed to execute a separate corporate guarantee. There came a time

during the Covid-19 Pandemic, where Genesis assigned the note and mortgage to Stormfield

Capital Funding I LLC (“Stormfield”). Immediately upon the assignment Stormfield commenced

a foreclosures action.

       8.      Second, the Debtor has an ownership interest in M Rental Brooklyn LLC (“M

Rental”). M Rental is the owner of real property commonly known as 517 Brooklyn Avenue,

Brooklyn, New York. In order to secure a loan to develop and sell the property, M Rental executed

a note and mortgage against the property to Genesis, and the Debtor agreed to execute a separate

corporate guarantee. There came a time during the Covid-19 Pandemic, where Genesis assigned

the note and mortgage to Stormfield. Immediately upon the assignment Stormfield commenced a

foreclosures action.

       9.      Third, the Debtor has an ownership interest in Brooklyn Development 24 LLC

(“Brooklyn Development”). Brooklyn Development is the owner of real property commonly

known as 744 Lefferts Avenue, Brooklyn, New York 11203. In order to secure a loan to complete

the development of the real property, Brooklyn Development executed a note and mortgage against

the property to Genesis, and the Debtor agreed to execute a separate corporate guarantee. There




                                                 3
     Case 1-21-40977-jmm           Doc 15      Filed 04/19/21      Entered 04/19/21 14:39:41




came a time during the Covid-19 Pandemic, where Genesis assigned the note and mortgage to

Stormfield. Immediately upon the assignment Stormfield commenced a foreclosures action.

        10.     In 2020, Stormfield filed foreclosure actions for each property in the Supreme Court

of the State of New York, Kings County. The Debtor asserts the value of the property upon the

completion of the construction that has commenced at each individual property will far exceed the

debts owed to Stormfield on the note and mortgages for the respective properties.

        11.     Therefore, the Debtor intends to accomplish two goals in the Chapter 11 bankruptcy

to satisfy its debts and successfully reorganize. First, the Debtor intends to commence litigation to

collect any outstanding amounts owed to it from the sale of its interest in the entities in the amount

of approximately Two Hundred and Fifty Thousand dollars ($250,000.00) as the Debtor and Rafi

Manor are joint owners of a confession of judgment awaiting entry in the New York State Supreme

Court. The Debtor may remove that action to this Court if that judgment is not entered soon. If

successful, Debtor would use this substantial asset to contribute to a plan of reorganization.

        12.     Next, the Debtor intends to seek post-petition debtor-in-possession financing, either

in this case or in affiliate cases that will be filed, to complete the construction of the foregoing

properties. If financing is obtained, the Debtor will submit a plan to pay off the amounts that remain

outstanding to Stormfield to cease the foreclosure actions and continue construction on the

properties. If successful, Debtor intends to sell the properties, by and through its respective entities,

and use the sale proceeds to satisfy the debtor-in-possession loan.

        13.     In addition, on February 10, 2020, Realya Crown Heights LLC (“Realya”)

commenced arbitration by filing a demand for arbitration and statement of claim against the

entities M Rental Brooklyn, the Debtor and Rafi Manor in his individual capacity. Realya alleged

that M Rental Brooklyn LLC is in breach of a Loan Agreement executed between M Rental



                                                   4
     Case 1-21-40977-jmm            Doc 15   Filed 04/19/21      Entered 04/19/21 14:39:41




Brooklyn, LLC and Realya, which required arbitration. However, the Debtor was not a party to

the loan agreement and simply executed a separate guarantee on the loan. Similarly, Debtor

disputes the amounts claimed by Realya against the Debtor in the related action.

         14.    The Debtor intends to remove the arbitration action to Federal Court by and through

the bankruptcy case, with the intention of litigating the issue of whether the Debtor is liable on the

loan agreement executed between M Rental Brooklyn LLC and Realya. In addition, information

has come to light that Realya, who had an equity interest in some of the construction projects,

tortuously interfered in the contractual relationship with the construction lender which led to a

breakdown in the forbearance negotiations and the ultimate assignment of the note and mortgage.

The Debtor is currently evaluating what claims it may have against Reayla.

         15.    The Debtor=s total liabilities at this point are approximately Two Million Two

Hundred Seventy Two Thousand dollars and Zero cents ($2,272,000.00).

         16.    At the present time, there is no real property owned by the Debtor in the possession

of any custodian, public officer, mortgagee, pledgee, assignee of rents, or secured creditor, or

agent.

         17.    The Debtor=s substantial assets and books and records are located at 124-04

Metropolitan Avenue, Queens, New York, 11415. The Debtor does not have any assets outside the

territorial limits of the United States.




                                                  5
     Case 1-21-40977-jmm        Doc 15     Filed 04/19/21    Entered 04/19/21 14:39:41




       18.     It is estimated that the expenses for the 30-day period following the bankruptcy

petition will be approximately Zero Dollars ($0.00) and that receipts will be approximately Zero

Dollars ($0.00).


                                                   /s/ Rafi Manor
                                                   Rafi Manor
                                                   Managing Member of Debtor
Sworn to before me this
19th day of April, 2021

/s/ Nico G. Pizzo
Nico G. Pizzo
Notary Public State of New York
Qualified in Suffolk County
No. 02PI6384544
Commission Exp. 12/17/2022




                                               6
Case 1-21-40977-jmm   Doc 15   Filed 04/19/21   Entered 04/19/21 14:39:41




      EXHIBIT
        “A”
                          Case 1-21-40977-jmm                        Doc 15         Filed 04/19/21               Entered 04/19/21 14:39:41



 Fill in this information to identify the case:
 Debtor name M1 Development LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 148 West Lender                                                 Corporate              Contingent                     Unknown                         $0.00               Unknown
 LLC                                                             Guarantor on real      Unliquidated
 C/O Maquire Capital                                             property               Disputed
 Group                                                           148 West Street
 10 West 33rd St                                                 Brooklyn, New
 Suite 516                                                       York
 New York, NY 10001
 54 Dupont Holdings                                                                     Contingent                                                                                $0.00
 LLC                                                                                    Unliquidated
 C/O Mark J.                                                                            Disputed
 Nussbaum, Esq
 225 Broadway
 Goldman Sachs                                                   Corporate         Contingent                          Unknown                         $0.00               Unknown
 Bank USA                                                        Guarantor on real Unliquidated
 1503 Ventura                                                    property          Disputed
 Boulevard                                                       17 Diamond Street
 Suite 70                                                        Brooklyn, New
 Sherman Oaks, CA                                                York
 91403
 Hamptons Partners                                               Guarantor              Contingent                     Unknown                         $0.00               Unknown
 LLC                                                             54 Dupont Street       Unliquidated
 60 Cutter Mill Road                                             Brooklyn, New          Disputed
 Suite 505                                                       York
 Great Neck, NY
 11021
 Ontario Wealth                                                  Corporate              Contingent                     Unknown                         $0.00               Unknown
 Management                                                      Guarantor on real      Unliquidated
 2950 Keele Street                                               property               Disputed
 Suite 201                                                       79 Green Street
 Kew Gardens, NY                                                 Brooklyn, New
 11415                                                           York
 Ontario Wealth                                                  Corporate              Contingent                     Unknown                         $0.00               Unknown
 Management                                                      Guarantor on real      Unliquidated
 2950 Keele Street                                               property               Disputed
 Suite 201                                                       116 India Street
 Kew Gardens, NY                                                 Brooklyn, New
 11415                                                           York


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                          Case 1-21-40977-jmm                         Doc 15        Filed 04/19/21               Entered 04/19/21 14:39:41




 Debtor    M1 Development LLC                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 R E One Stop                                                    Service                Contingent                                                                      $499,000.00
 Solution LLC                                                    Agreement work         Unliquidated
 99 Washington                                                   performed on 135       Disputed
 Avenue                                                          Bayard Street
 Suite 805-A                                                     Brooklyn
 Albany, NY 12210
 R E One Stop                                                    Service                Contingent                                                                      $399,000.00
 Solution LLC                                                    Agreement work         Unliquidated
 99 WASHINGTON                                                   performed on 744       Disputed
 AVE SUITE 8                                                     Lefferts Avenue
 Albany, NY 12210
 R E One Stop                                                    Service                Contingent                                                                      $274,000.00
 Solution LLC                                                    Agreement work         Unliquidated
 99 WASHINGTON                                                   performed on 517       Disputed
 AVE SUITE 8                                                     Brooklyn Avenue
 Albany, NY 12210
 Realya Crown                                                    Corporate              Contingent                                                                    $1,100,000.00
 Heights, LLC                                                    Guarantor              Unliquidated
 C/O Corporation                                                                        Disputed
 Service
 80 State Street
 Albany, NY 12207
 Realya Crown                                                                           Contingent                                                                                $0.00
 Heights, LLC                                                                           Unliquidated
 Mark J. Nussbaum,                                                                      Disputed
 Esq
 255 Broadway, New
 York
 New York, NY 10007
 S3 Re Funding III                                               Corporate              Contingent                     Unknown                         $0.00               Unknown
 LLC                                                             Guarantor on real      Unliquidated
 444 Madison                                                     property               Disputed
 Avenue                                                          179 Richardson
 41st Floor                                                      Street
 New York, NY 10022                                              Brooklyn, New
                                                                 York
 Stormfield Capital                                              Corporate              Contingent                     Unknown                         $0.00               Unknown
 Funding I, LLC                                                  Guarantor on real      Unliquidated
 200 Pequot Avenue                                               property               Disputed
 South Port                                                      52 Herbert Street
 CT 06980                                                        Brooklyn, New
                                                                 York
 Stormfield Capital                                              Corporate              Contingent                     Unknown                         $0.00               Unknown
 Funding I, LLC                                                  Guarantor on real      Unliquidated
 200 Pequot Avenue                                               property               Disputed
 South Port                                                      744 Lefferts Street
 CT 06980                                                        Brooklyn, New
                                                                 York




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                          Case 1-21-40977-jmm                        Doc 15         Filed 04/19/21               Entered 04/19/21 14:39:41




 Debtor    M1 Development LLC                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Stormfield Capital                                              Corporate              Contingent                     Unknown                         $0.00               Unknown
 Funding I, LLC                                                  Guarantor on real      Unliquidated
 200 Pequot Avenue                                               property               Disputed
 South Port                                                      517 Brooklyn
 CT 06980                                                        Avenue
                                                                 Brooklyn, New
                                                                 York
 Stormfield Capital                                              Corporate              Contingent                     Unknown                         $0.00               Unknown
 Funding I, LLC                                                  Guarantor on real      Unliquidated
 200 Pequot Avenue                                               property               Disputed
 South Port                                                      135 Bayard Street
 CT 06980                                                        Brooklyn, New
                                                                 York




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
